Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (CN 107409680 A) in view of Dorris et al. (U.S. Patent No. 10,011,528, as cited by Applicant).
For claim 1, Dai et al. discloses a plant seedlings growing medium (as discussed in [0030] of translated description: “culture medium”), comprising: an initial amount of aqueous liquid (as discussed in [0031] of translated description: “water content of the culture medium”); and said growing medium when exposed at an atmosphere of about 70% relative humidity (as discussed in [0031]: “the relative air humidity is 80%”) for five days (as discussed in [0031]: within controlled parameters of a container, the cuttings are sprayed every 2, 5 or 7 days with certain solutions) retains at least 50% by weight of said initial aqueous liquid (as discussed in [0031]: “watering and irrigation were carried out every 2 days to keep the water content of the culture medium at 30%-60%”, thus retained for 5 days).  
Dai et al. fails to specifically show a suspension of loose plant-derived cellulose filaments placed in an initial amount of aqueous liquid, wherein the cellulose filaments are at a consistency of between about 4% and 50% in the suspension. However, Dorris et al. teaches a medium, comprising: a suspension of loose plant-derived (Col. 3, lines 60-63) cellulose filaments placed in an initial amount of aqueous liquid (Col. 24, lines 52-54: “the second suspension”), wherein the cellulose filaments are at a consistency of between about 4% and 50% in the suspension (Col. 24, lines 64-67). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the growing medium of Dai et al. to include the cellulose filaments as taught by Dorris et al. for the advantage of strengthening the growing medium.
For claim 2, Dai et al. as modified by Dorris et al. discloses the plant seedlings growing medium of claim 1, wherein the cellulose filaments are untreated (Dorris et al.  Col. 10, lines 63-65) and the aqueous liquid is water (Dai et al. [0031]: “water content”;  Dorris et al. Col. 24, lines 52-54).
For claim 4, Dai et al. as modified by Dorris et al. discloses the plant seedlings growing medium of claim 1, with the proviso that the medium is soil-free (Dai et al. and Dorris et al. makes no reference to nor contemplates soil in the culture medium).
For claim 6, Dai et al. as modified by Dorris et al. discloses the plant seedlings growing medium of claim 1, wherein the cellulose filaments have an average aspect ratio from about 200 to about 5000, an average width from about 30 nm to about 500 nm, and an average length of about 200 µm to about 2 mm (Dorris et al. Col. 10, lines 50-59).
For claim 7, Dai et al. as modified by Dorris et al. discloses the plant seedlings growing medium of claim 1, wherein the cellulose filaments are at a consistency of between about 14% to 33% in the suspension (Dorris et al. Col. 24, lines 64-65).
For claim 8, Dai et al. as modified by Dorris et al. discloses the plant seedlings growing medium of claim 1, wherein the cellulose filaments are at a consistency of between about 16% to 20% (Dorris et al. Col. 24, lines 64-67).
For claim 14, Dai et al. as modified by Dorris et al. discloses a method of forming a medium for growing plant seedlings, comprising: adding water (Dorris et al. Col. 24, lines 39-46: “the first suspension” which contains water) to the plant seedlings growing medium (Dorris et al. Col. 24, lines 52-54: “the second suspension”) of claim 1 to achieve a suspension (Dorris et al. Col. 24, lines 39-44: “the aqueous suspension”) of cellulose filaments being at a consistency of between about 14% to 27% in the suspension (Dorris et al. Col. 25, lines 13-16).
For claim 16, Dai et al. as modified by Dorris et al. discloses the method of forming a medium for growing plant seedlings of claim 14, wherein the cellulose filaments have an average aspect ratio from about 200 to about 5000, an average width from about 30 nm to about 500 nm, and an average length of about 200 µm to about 2 mm (Dorris et al. Col. 10, lines 50-59).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. in view of Dorris et al., as applied to claims 1, 2, 4, 6-8, 14 and 16 above, and further in view of Hua et al. (U.S. Patent No. 9,856,607, as cited by Applicant).
For claim 3, Dai et al. as modified by Dorris et al. discloses said growing medium further comprises plant growth additives including plant hormones or plant fertilizers (Dai et al. as discussed in [0031]) and the selection of cellulose fibers, other than Northern Bleached Softwood Kraft, from which cellulose filaments are obtained (Dorris et al. Col. 10, line 50- Col. 11, line 8) may be made by a person skilled in the art, but fails to specifically disclose wherein the cellulose filaments are unbleached. However, Hua et al. teaches a cellulose filament medium comprising: unbleached cellulose filaments (as discussed in Table 6, Col. 14, lines 31-33). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium of Dai and Dorris et al. to include the unbleached cellulose filaments as taught by Hua et al. for the advantage of retaining a high viscosity to improve the strength properties of a plant medium.
For claim 15, Dai et al. as modified by Dorris et al. discloses the selection of cellulose fibers, other than Northern Bleached Softwood Kraft, from which cellulose filaments are obtained (Dorris et al. Col. 10, line 50- Col. 11, line 8) may be made by a person skilled in the art, but fails to specifically disclose wherein the cellulose filaments are unbleached. However, Hua et al. teaches a cellulose filament medium comprising: unbleached cellulose filaments (as discussed in Table 6, Col. 14, lines 31-33). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dai et al. and Dorris et al. to include the unbleached cellulose filaments as taught by Hua et al. for the advantage of retaining a high viscosity to improve the strength properties of a plant medium.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. in view of Dorris et al., as applied to claims 1, 2, 4, 6-8, 14 and 16 above, and further in view of Ben et al. (U.S. Patent Application Publication No. 2017/0150749, as cited by Applicant).
For claim 5, Dai et al. as modified by Dorris et al. fails to substantially show wherein the cellulose filaments are never-dried cellulose filaments. However, Ben et al. discloses a plant seedlings growing medium (as discussed in [0092]), comprising: a plant-derived ([0041]: “CF production have been disclosed by Hua et al. in US 2011/0277947 A1 and U.S. Pat. No. 9,051,684 the disclosures of which are incorporated herein by reference in their entirety”, where U.S. Pat. No. 9,051,684 discloses in Col. 7, lines 54-64) cellulose filaments placed in an initial amount of aqueous liquid ([0092]) wherein the cellulose filaments are at a consistency of between about 4% and 50% ([0092]: 10%); further wherein the cellulose filaments are never-dried cellulose filaments (as discussed in [0081] and [0092]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium of Dai et al. and Dorris et al. to include never-dried cellulose filaments as taught by Ben et al. for the advantage of retaining moisture and providing constant water management. 
For claim 18, Dai et al. as modified by Dorris et al. discloses a method of growing plant seedlings (Dai et al. as discussed in [0002]) in a plant seed growing medium (as discussed in [0030] of translated description: “culture medium”), but fails to specifically disclose implanting plant seeds. However, Ben et al. discloses a method of growing plant seedlings comprising: implanting plant seeds ([0051] “agricultural materials, which comprise,…seeds”) in a plant seed growing medium comprising plant-derived ([0041]: “CF production have been disclosed by Hua et al. in US 2011/0277947 A1 and U.S. Pat. No. 9,051,684 the disclosures of which are incorporated herein by reference in their entirety”, where U.S. Pat. No. 9,051,684 discloses in Col. 7, lines 54-64) cellulose filaments placed in an initial amount of aqueous liquid ([0068]: “the agricultural material 5 and the CF or CF-containing cellulose fibers 7 are added to water 8”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dai et al. and Dorris et al. to include implanting plant seeds as taught by Ben et al. for the advantage of providing stronger and higher yielding plants.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 14-16 and 18 have been considered but are moot because the new ground of rejection does not rely on the references as they were applied in the prior rejection of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        

/DAVID J PARSLEY/Primary Examiner, Art Unit 3643